Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
	The examiner is in receipt of applicant’s election to a restriction requirement mailed 4/21/2021, which was received 6/21/2021. Acknowledgement is made to the Election of IA including claims 1,2,11,20 without traverse.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,111,12,20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
generating a group transaction, the apparatus comprising: a processor; and
memory to store instructions that when executed by the processor, cause the processor to perform operations comprising:
accessing a plurality of search queries that each identify a same item, each search query-indicating an acceptable value attribute;
determining that the acceptable value attribute of one or more search queries is within a request value range of a group value attribute corresponding to a group,
generating a group request for the group based on the one or more search queries;
evaluating attributes of the group request based on one or more rules; and
providing one of an acceptance and a rejection of the group request based on the evaluation.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the generated information using the processor and memory of the apparatus, nothing in the claim elements precludes the steps from practically being 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1.    (Original) An apparatus for generating a group transaction, the apparatus comprising: a processor; and
memory to store instructions that when executed by the processor, cause the processor to perform operations comprising:
accessing a plurality of search queries that each identify a same item, each search query-indicating an acceptable value attribute;
determining that the acceptable value attribute of one or more search queries is within a request value range of a group value attribute corresponding to a group,
generating a group request for the group based on the one or more search queries;
evaluating attributes of the group request based on one or more rules; and

 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of an apparatus with a processor and memory, are recited at a high-level of generality (i.e., as a generic processor performing a generic processor function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as processors and memory).  For example, stating that the collection of requests is gathered into a group purchase request, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request data related to a product of interest) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store data related to the queries for later consideration) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 and 20 are a method and computer readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2 and 12 are dependencies of claims 1,11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:

receiving a first search query that identities the same item and indicates a first, acceptable value attribute;
determining that the first acceptable value attribute is within the range of the group value attribute corresponding to the group;
adding the first search query to the group in response to determining that the first acceptable value attribute is within the range of the group value attribute corresponding to the group; and
increasing a count of a member attribute of the group in response to adding the first search query to the group.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,11,12,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yap (US PG PUB 20130311316).

In regards to claim 1, Yap discloses an apparatus for generating a group transaction, the apparatus comprising: a processor; and

accessing a plurality of search queries that each identify a same item (, each search query-indicating an acceptable value attribute (Yap, para 0020, “generating a group transaction are described. As used herein, a group transaction is a transaction involving two or more buyers and/or two or more sellers. In one example embodiment, a consumer may indicate an interest in obtaining pricing and/or other information for an item. As used herein, an “item” may refer to a product and/or service. The interest may be indicated by a search for the item, a request for information for the item, a request for pricing information for the item, a selection of an item from a listing, and the like. The interest may be communicated directly to a number of providers of the item as a request for offers, or may be communicated to an intermediary that may communicate the interest to a number of providers. The providers may respond by providing one or more offers for the item to the consumer. If the consumer accepts an offer, the offer may be transacted. If the consumer rejects one or more of the offers and/or does not accept one or more of the offers, the consumer may be queried for a price and/or offer terms that would be acceptable to the consumer. Consumers responding with substantially similar prices and/or offer terms may be categorized into a prospective group for a potential group transaction, as described more fully below. A prospective group may be matched to one or more prospective sellers (or one or more prospective buyers) in an effort to generate a group transaction. In one example embodiment, a group of sellers is matched to a buyer or group of buyers”;

generating a group request for the group based on the one or more search queries (Yap, para 0030, “the group transaction processing system 110 may submit a proposal comprising offer criteria for a prospective group to one or more of the seller processing systems 108. The submission of the proposal may be triggered by: 1) a request for a group transaction proposal submitted by one or more of the seller processing systems 108; 2) an offer for a group transaction submitted by one or more of the seller processing systems 108; 3) a size of a prospective group; 4) an end of a group formation period; and the like”);
evaluating attributes of the group request based on one or more rules (Yap, para 0034, “if the group transaction processing system 110 receives a number of offer acceptances from prospective group members that equals or exceeds a group threshold, the group transaction processing system 110 will inform the corresponding seller processing system 108 of the acceptance of the offer. If the group transaction processing system 110 receives a number of offer acceptances 
providing one of an acceptance and a rejection of the group request based on the evaluation (Yap, para 0034, “if the group transaction processing system 110 receives a number of offer acceptances from prospective group members that equals or exceeds a group threshold, the group transaction processing system 110 will inform the corresponding seller processing system 108 of the acceptance of the offer. If the group transaction processing system 110 receives a number of offer acceptances from prospective group members that fails to equal or exceed the group threshold, the group transaction processing system 110 will inform the corresponding seller processing system 108 of the rejection of the offer. In one example embodiment, the seller processing system 108 may submit a revised offer with a smaller group threshold”).

In regards to claim 2, Yap teaches receiving a first search query that identities the same item and indicates a first, acceptable value attribute (Yap, para 0037, offer price range);
determining that the first acceptable value attribute is within the range of the group value attribute corresponding to the group (Yap, 0038, “an acceptable price or price range”);

increasing a count of a member attribute of the group in response to adding the first search query to the group (Yap, para 0044, member quantity is increase when user is added to the group).

In regards to claim 11, Yap teaches a method for generating a group transaction, the method comprising: 
accessing a plurality of search queries that each identify a same item, each search query indicating an acceptable value attribute;
determining that the acceptable value attribute of one or more search queries is within a request value range of a group value attribute corresponding to a group,
generating a group request for the group based on the one or more search queries;
evaluating attributes of the group request based on one or more rules; and
providing one of an acceptance and a rejection of the group request based on the evaluation (see response to claim 1).

In regards to claim 12, Yap teaches receiving a first search query that identifies the same item and indicates a first acceptable value attribute;
determining that the first acceptable value attribute is within the range of the group value attribute corresponding to the group,
adding the first search query to the group in response to determining that the first acceptable value attribute is within the range of the group value attribute corresponding to the group; and
increasing a count, of a member attribute of the group in response to adding the first search query' to the group (see response to claim 2).

In regards to claim 20, Yap teaches a non-transitory computer-readable medium embodying instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising:
accessing a plurality of search queries that each identify a same item, each search query indicating an acceptable value attribute;
determining that the acceptable value attribute of one or more search queries is within a request value range of a group value attribute corresponding to a group;
generating a group request for the group based on the one or more search queries;
evaluating attributes of the group request based on one or more rules, and
providing one of an acceptance and a rejection of the group request based on the evaluation (see response to claim 1).
Discussion of other cited art

(ii) US PG PUB 20130013439 to Smullen teaches “managing a collective purchase of a sale item in an interactive environment, provides a reverse auction management platform to buyers and sellers. A lead buyer selects a sale item via a graphical user interface of the reverse auction management platform and initiates a deal. The reverse auction management platform acquires deal information and a price range for the selected sale item from the lead buyer and creates a deal group for the selected sale item. The reverse auction management platform finalizes the deal based on deal finalization criteria and initiates bidding among the sellers of the selected sale item based on the deal information, the price range, and the finalized deal, to select one or more sellers based on the bidding and/or predetermined seller selection criteria for 
(iii) US PG PUB 20110112922 to Smith teaches “ assisting a consumer in negotiating with a plurality of sellers for the purchase of products and/or services are provided. A consumer provides search criteria for generating a list of potential sellers to participate in the negotiations. From this list, the consumer selects a plurality of sellers to receive invitations to participate in the negotiations. Invitations are then sent to each of the sellers selected by the consumer inviting each of the sellers to participate in the negotiations. Each of the sellers may opt-in or opt-out of the negotiations. Once all sellers have opted-in or opted-out, either directly or indirectly, the negotiations with the sellers that have opted-in begin. During a pre-determined time period, each of the participating sellers may update quotes for the purchase of the product. At the end of the time period, the consumer may select the winning seller and complete the transaction” (abstract).
(iv) US PG PUB 20090198622 to Temte teaches “allowing an individual to start a group, or Swarm, for the purpose of influencing a sale before purchasing a desired product or a service. The group is recorded in a searchable computer database such that additional individuals may join the group, and potential sellers can search the computer database to determine which groups seek products or services they have for sale. Sellers then submit offers for products or service to the group, the offer being recorded in the computer, where individuals of the group may view and may accept the offer. Once an offer is accepted, a transaction is consummated between the individual and the seller based on the accepted offer” (abstract).


NPL
(v) Liu teaches “Since its introduction 10 years ago, group-buying websites, where buyers with similar purchase interests congregate online to obtain group discounts, have metamorphosed into several variants. The most popular variant is the deal-of-the-day group-buying website, where there is only one product/service being offered each day. Starting in the United States in 2008, this new group-buying variant has rapidly achieved tremendous success and has been widely adopted in various countries. At the end of August 2010, there were more than 1000 deal-of-the-day group-buying websites in the most competitive online marketplace, i.e., China. How exactly do buyers behave on these websites? How can deal-of-the-day group-buying website providers take advantage of buyers’ behavior? Based on herd behavior, we collected and analyzed over 500 hourly orders on the most popular deal-of-the-day group-buying website in Beijing. We found that auction times and new orders for each hour have an inverted-U relationship. Moreover, we discovered that the number of existing orders will only have a positive effect on the number of new orders during the first half of the day. Contributions to research and implications for group-buying website providers are presented in the paper” (abstract).
(vi) Kaufman teaches a discussion of group buying models for use on the internet


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625